Citation Nr: 1310538	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, prior to October 1, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, since October 1, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 2008.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Waco, Texas.

In an April 2008 rating decision, the Salt Lake City RO in part, granted service connection for degenerative joint disease of the left knee at a 10 percent disability evaluation, degenerative joint disease of the right knee at a 10 percent disability evaluation, degenerative disc disease of the lumbar spine with radiculopathy at a 10 percent disability evaluation, glaucoma at a noncompensable evaluation and ulcerative colitis at a noncompensable evaluation.  The effective date assigned for these disabilities was April 1, 2008.

In a June 2009 rating decision, the Waco RO increased the Veteran's glaucoma evaluation to a 10 percent disability rating, effective April 1, 2008.

In a November 2009 rating decision, the Waco RO increased the Veteran's degenerative disc disease of the lumbar spine with radiculopathy disability evaluation to a 20 percent disability rating, effective October 1, 2009 and increased the Veteran's ulcerative colitis evaluation to a 10 percent disability rating, effective April 1, 2008.

The Board notes that since the increases to 10 percent and 20 percent did not constitute a full grant of the benefits sought, the increased rating issues remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for a hearing before a videoconference hearing before a Veterans Law Judge at the RO on November 3, 2012.  However, the Veteran failed to appear for his hearing.   As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examinations for his knees, lumbar spine, glaucoma and colitis disabilities took place more than three years ago in October 2009.  The Veteran's representative has argued that the evaluations currently of record do not accurately reflect the true extent of the Veteran's current bilateral knees, lumbar spine, glaucoma and colitis disabilities.  See the Veteran's September 22, 2011 Written Brief Presentation, page 2. 

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that medical examinations assessing the current severity of the Veteran's knees, lumbar spine, glaucoma and colitis disabilities are necessary to adequately decide these claims. 

Additionally, the Board notes that the most recent VA treatment record in the file is the October 2009 VA examination reports.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for right knee, left knee, lumbar spine, ulcerative colitis and glaucoma disabilities since November 2009.  After securing the necessary release, the RO should obtain these records.

2.  Obtain from the El Paso, Texas VA Medical Center (VAMC) all outstanding medical records from November 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity.  

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should specifically identify any evidence of radiculopathy due to the service-connected disabilities, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity on his ability to work. 

4.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairments due to his service-connected bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies (measured in degrees), should be performed. 

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected knee disabilities including, but not limited to, any skeletomuscular or neurological manifestations. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected bilateral knee disabilities on his ability to work. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected ulcerative colitis.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted. 

All symptoms and manifestations of the ulcerative colitis, including any associated disturbances of bowel function, abdominal distress, tenderness at the surgical sites, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted.  The examiner should also address whether the Veteran's ulcerative colitis renders him unable to obtain or maintain substantially gainful employment.  

6.  Then, schedule the Veteran for appropriate VA examination to reassess the severity of his service-connected glaucoma.  The claims file must be made available for review of the Veteran's pertinent medical and other history.  The examiner should be requested to evaluate the Veteran's visual acuity as well as his field of vision as measured by Goldmann Perimeter Chart.

The examiner should also address whether the Veteran's glaucoma, renders him unable to obtain or maintain substantially gainful employment.  A rationale for any opinion expressed is requested.

7.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
 

